DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, c. et al., (CN 205429706 U) (hereinafter referred to as MA) in view of Nomura US 2013/0288087) and further in view of Irvine (US 2014/0242493).

Note that all foreign documents cited have corresponding Search result translation which is utilized for purposed of rejection.

As for claims 1, 3-8, MA discloses the invention substantially as claimed, including:

1. A battery charging enclosure, comprising: 
an outer shell comprising a receptacle portion, and a lid portion coupled to the receptacle portion [abstract; fig. 1 – elements 1, 2, 3 – Embodiment 1 showing that the element are the protective device with upper and lower portions (1 and 2) connected with opening attachments (3); and figure 1 elements 12-13 – receptacle], 
an insulation layer covering a surface of each of the receptacle portion and the lid portion; 
a first fan assembly disposed at a first side of the enclosure and configured to communicate air-flow from an external environment into an internal volume of the enclosure [figure 1, element 16 first fan at a first side of enclosure]; 
a second fan assembly disposed at a second side of the enclosure and configured to communicate the air-flow from within the internal volume of the enclosure to the external environment; 
a battery-charging port configured to couple with a battery for providing a battery- charging function to the battery [embodiment 1 section disclosing that battery charging function which is plugged into socket 13]; 
componentry comprising: a smoke detector, a flash detector, a temperature sensor, a lid sensor, or a combination thereof, and circuitry coupled to the componentry [figure 1, element 9; embodiment 1 section – where temperature sensor is connected with control 
further coupled to the first fan assembly the battery-charging port, and a power source [see as cited directly above]
further coupled to each of the first and second fan assemblies the battery-charging port, and a power source; 
wherein the circuitry is configured to control power supply between the power source and the first fan assembly and the battery-charging port based on input associated with the componentry [see as cited directly above].
wherein the circuitry is configured to control power supply between the power source and each of the first and second fan assemblies and the battery-charging port based on input associated with the componentry.  
3. The battery charging enclosure of claim 1, wherein the first assembly individually comprises one or more of an electric fan, a mesh, and spheres being combined to form the respective assembly [see as cited in claim 1].  
4. The battery charging enclosure of claim I, wherein the outer shell is formed of steel or aluminum [see as cited in claim 1, wherein the shell is made from steel].  
8. The battery charging enclosure of claim 1 further comprising a cable-routing aperture [fig. 1, elements 12-14].  

Ma does not specifically disclose two fan assemblies.
5. The battery charging enclosure of claim 3, wherein the mesh comprises a metal mesh material.  


Nomura discloses two fan assemblies [figures 15, 16, and paragraphs 0078, 0079, and  0081]; and 
5. The battery charging enclosure of claim 3, wherein the mesh comprises a metal mesh material [fig. 14b, elements 23a; paragraph 0076. Wherein the slits of Nomura are an open aperture of open texture, a form of mesh].  
6. The battery charging enclosure of claim 3, wherein the filter comprises a metal filter having one or more slits [fig. 14b, elements 23a; paragraph 0076].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ma and Nomura because both Ma and Nomura seek to control at least one environmental parameter to prevent or curtail damage and/or provide safety.  Adding a second fan assembly which is also connected to the power supply and a second fan assembly would provide even further control and safety by controlling airflow in a more productive manner [see Nomura paragraphs 0078-0079, 0081].

Furthermore Ma in view of Nomura does not specifically disclose (claim 1) an insulation layer covering a surface of each receptacle and the lid portion, and (claim 7) The battery charging enclosure of claim 1, wherein the insulation layer comprises: cement, perlite, vermiculite, or a combination thereof.  

Irvine discloses an insulation layer comprising at least vermiculite [paragraph 0035, 0102].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ma in view of Nomura and Irvine because Ma in view of Nomura seek to provide a battery protective device which houses batteries that may be overheated and providing an insulating layer to cover the lid and receptacle, such as that material used by Irvine, to the case of Ma in view of Nomura would provide a solution to thermal expansion and prevent accidental damage and provide safety [see Irvine – paragraph 0035, 0102].

Claims 2, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, c. et al., (CN 205429706 U) (hereinafter referred to as MA) in view of Nomura US 2013/0288087) and further in view of Irvine (US 2014/0242493), and further in view of Applicant’s Admitted Prior Art provided in the disclosure of the current specification (hereinafter referred to as AAPA).

As for claims 2, 9, and 11-13, Ma in view of Nomura, further in view of Irvine disclose the invention substantially as claimed, including the battery charging enclosure of claims 1 and 3 as cited above 

Ma in view of Nomura, further in view of Irvine does not specifically disclose:

 9. The battery charging enclosure of claim 1, further comprising an accelerometer.  
11. The battery charging enclosure of claim 1, wherein upon detecting smoke at the smoke detector, the circuitry is configured to disable power to each of the first and second fan assemblies and the battery-charging port.  
12. The battery charging enclosure of claim 1, wherein upon detecting flash fire at the flash detector, the circuitry is configured to disable power to each of the first and second fan assemblies and the battery-charging port.  
13. The battery charging enclosure of claim 1, wherein upon detecting a change in orientation of the enclosure at the accelerometer, the circuitry is configured to disable power to each of the first and second fan assemblies and the battery-charging port.  

AAPA discloses smoke sensor/detector, flash sensor/detector, lid sensor/detector, accelerometer sensor/detector [paragraphs 0041-0045].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ma in view of Nomura, further in view of Irvine and AAPA because seek to provide a battery protective device which houses batteries that may be subjected to dangerous and damaging environmental causes, and one of ordinary skill in the art would have known to utilize existing detectors and/or sensors to provide information to control circuitry to avoid dangerous events.

s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, c. et al., (CN 205429706 U) (hereinafter referred to as MA) in view of Nomura US 2013/0288087) and further in view of Irvine (US 2014/0242493), and further in view of Hsu (US 2007/0237636).

As for claim 10, Ma in view of Nomura, further in view of Irvine disclose the invention substantially as claimed, including the battery charging enclosure as cited above in the rejection of claim 1.

Ma in view of Nomura, further in view of Irvine do not specifically disclose:
10. The battery charging enclosure of claim 1, further comprising a view window embedded in the lid portion to provide external view access for examining the contents within the internal volume of the enclosure.  

Hsu discloses a view window embedded in a PC case for viewing contents of the internal enclosure [abstract, paragraphs 0002-0005].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ma in view of Nomura, further in view of Irvine and Hsu because one of ordinary skill in the art would recognize and utilize a viewing window/case would allow a user to see and verify conditions of internal components of an enclosure in order to make safety decisions prior to opening the enclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.